NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


SYLVITE SOUTHEAST, LLC, n/k/a                 )
SYLVITE, LLC, a Florida Limited Liability     )
Company,                                      )
                                              )
             Petitioner,                      )
                                              )
v.                                            )      Case No. 2D18-3635
                                              )
URALKALI TRADING, S.A., a foreign             )
entity, and URALKALI TRADING, SIA,            )
LLC, a foreign entity,                        )
                                              )
             Respondent.                      )
                                              )

Opinion filed June 14, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Polk County; Catherine L.
Combee, Judge.

Robert E. Johnson of GrayRobinson, P.A.,
Tampa, for Petitioner.

Jean Marie Henne of Jean M. Henne, P.A.,
Winter Haven, for Respondent.



PER CURIAM.

             Denied.



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.